Citation Nr: 1751148	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  11-09 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, to include as secondary to the service-connected mandible disability.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1980 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issue was previously remanded by the Board in August 2012 and January 2015 for additional development. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case for the issue on appeal.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The record shows that numerous correspondence mailed to the Veteran and his Agent have been returned by the post office as undeliverable, to include the January 2015 Board remand and the June 2017 supplemental statement of the case (SSOC).  The address used for mailing correspondence to the Veteran's Agent does not correspond with the current address provided by the Agent in December 2016 (and of record with VA).  Further, there is some indication that the Veteran is currently incarcerated, and attempts by the RO to ascertain the Veteran's location need to be undertaken.  Consequently, the Board finds that another remand is necessary to ensure due process and afford the Veteran every consideration with respect to the issue on appeal.  

However, the Board notes that the United States Court of Appeals of Veterans Claims (Court) has stated that in the normal course of events, it is the burden of a claimant to keep the VA apprised of his or her whereabouts .  If he or she does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him or her.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Accordingly, the case is REMANDED for the following actions:

1. Ascertain the correct current addresses for the Veteran and his representative, Allen Gumpenberger (see correspondence received in December 2016 from the Agent).  The AOJ is reminded that the Veteran may currently be incarcerated, and that his address and location within the prison system have already changed several times.  

2. Afterwards, using the correct address for the Veteran and his Agent, re-send all correspondence, to include, but not limited to, the January 2015 Board Remand and the June 2017 SSOC. 

3. Ensure that all relevant paper documents have been correctly uploaded into VBMS, specifically to include the document in VBMS labeled "VA Memo" that was received on August 4, 2014, which indicates that the CD was unscannable.  If any documents are unavailable, this must be clearly set forth in the VBMS file.

4. Send a letter to the Agent and the Veteran request that he provide or identify any outstanding treatment records pertinent to his mental health, to include records from Vietnam Veterans of San Diego and La Jolla Veterans Medical Research Foundation.

Also request that the Veteran submit or provide the necessary information to allow VA to assist him in obtaining evidence to support that the Veteran's reported in-service stressor of a motor vehicle accident occurred.  Such evidence may include state trooper/ local law enforcement accident reports and private hospital treatment records from Orange County, North Carolina and Onslow County, North Carolina on June 10, 1987, or in 1986.  See pages 2-3 of the January 2015 Remand for description of this stressor.

Associate any records obtained with the claim file.

5. Obtain an addendum VA opinion to address the new evidence, if warranted. 

6. After ensuring compliance with the development requested above, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






